Exhibit 10.1

December 16, 2016

Re: Acceleration of Certain Compensation

Dear Sandy:

This letter memorializes our recent discussions concerning tax planning in
connection with the anticipated 2017 consummation of the transactions
contemplated by the Agreement and Plan and Merger, by and among Samsung
Electronics Co., Ltd., Samsung Electronics America, Inc., Silk Delaware, Inc.
(“Silk”), and Harman International Industries, Incorporated (the “Company”),
dated as of November 14, 2016 (the “Merger Agreement”). The Company has
determined, subject to your agreement to the terms set forth herein, to
accelerate the vesting and payment of certain compensation that otherwise is
expected to become vested and payable in future years as described herein.

Accelerated Awards. Effective no later than December 30, 2016 (the “Acceleration
Date”), (i) all unvested service-vesting restricted stock unit awards (“RSUs”)
granted to you by the Company shall become fully vested, and (ii) 60% of the
then-unvested performance-vesting restricted stock unit awards (“PRSUs”) granted
to you by the Company shall become fully vested. As of the Acceleration Date,
the Company shall deliver to you a number of Shares (as defined below) that
corresponds to the number of RSUs and PRSUs that vest pursuant to this
paragraph, less withholding for applicable taxes (which withholding shall be
determined based upon the maximum individual rates in each applicable
jurisdiction). You agree that any disposition by you of any of the net Shares
you receive pursuant to this paragraph prior to the first to occur of (A) the
Closing Date (as defined in the Merger Agreement), (B) the date upon which the
applicable RSUs or PRSUs would otherwise have vested pursuant to the terms of
the applicable award (absent the acceleration contemplated hereunder), and
(C) the date of your termination of employment with the Company and its
affiliates shall be subject to the Company’s policies with respect to
dispositions by executive officers, including the notice and prior approval
requirements. You agree to make an election under Section 83(b) of the Internal
Revenue Code in the form provided by the Company in respect of the Shares
delivered hereunder.

Accelerated 2017 Prorated Bonus. On the Acceleration Date, you will be paid,
subject to applicable tax withholding, a prorated bonus for the Company’s 2017
fiscal year of $564,041 (the “Prorated Bonus”), representing 5/6 of your target
bonus. On the first to occur of the Closing Date and the date (the “2017 Bonus
Payment Date”) that the Company pays annual bonuses for its 2017 fiscal year to
similarly situated employees, you will be eligible to receive an additional
amount equal to the excess, if any, of the prorated (i.e., if the Closing Date
occurs prior to June 30, 2017) or full bonus (i.e., if the Closing Date occurs
on or after June 30, 2017) that would be due to you absent the provisions of
this paragraph over the Prorated Bonus payable hereunder. If the Closing Date
occurs prior to May 1, 2017, your annual bonus for the portion of the
2017 fiscal year following the Closing Date will be equitably adjusted to take
into account the payment of the Prorated Bonus for any overlapping portion of
the 2017 fiscal year to avoid any duplication for the same period of service.

Damages. You agree that if, prior to the Closing Date (if any), your employment
terminates, other than due to a Qualifying Termination (as defined below), then,
within ten business days following the termination of your employment, you shall
pay to the Company the RSU Amount (as defined below) and the PRSU Amount (as
defined below). You further



--------------------------------------------------------------------------------

agree that if a performance period in respect of any of your PRSUs is completed
prior to the Closing Date, and it is determined that absent the accelerated
vesting and settlement contemplated hereby, you would have vested in fewer PRSUs
than were accelerated hereby, you shall, within ten business days following the
date of settlement (the “Settlement Date”) of the applicable PRSUs for other
award holders, pay to the Company the applicable PRSU Amount.

If, prior to the first to occur of the Closing Date and the 2017 Bonus Payment
Date, your employment terminates, other than due to a Qualifying Termination,
you shall, within ten business days following the date of such termination, pay
the Company an amount equal to the after-tax value of the Prorated Bonus. In the
event of your termination of employment, any obligation to pay the Company shall
take into account any right you may have to a prorated bonus under any
individual agreement to which you are party with the Company or Silk, and you
agree that any prorated or full bonus that may become due to you in respect of
the Company’s 2017 fiscal year under any such individual agreement shall be
reduced (but not below zero) by the amount of the Prorated Bonus. In addition,
if the 2017 Bonus Payment Date occurs prior to the Closing Date (if any), and
based on actual performance your fiscal year 2017 bonus would have been less
than the Prorated Bonus, you shall, within ten business days following the 2017
Bonus Payment Date, pay the Company an amount equal to the excess of the
Prorated Bonus over the bonus that you would have received for the 2017 fiscal
year absent this paragraph, less the amount of taxes you paid that was
attributable to such excess.

Certain Definitions. For purposes hereof, the following terms shall be defined
as set forth below.

“Equity Plan” means the Company’s 2012 Stock Option and Incentive Plan.

“PRSU Amount” means a cash amount equal to the product of (i) the Fair Market
Value (as defined in the Equity Plan) of a Share on the applicable Settlement
Date, multiplied by (ii) the net number of Shares in respect of PRSUs delivered
pursuant to this letter (subject to equitable adjustment in the event of a Share
Change (as defined in the Equity Plan)) in respect of the applicable PRSUs that
would not have vested on the applicable Settlement Date based on actual
performance. For clarity, no Share shall be included in calculation of both the
RSU Amount and the PRSU Amount.

“Qualifying Termination” means a termination of your employment (i) by the
Company other than for Cause (as defined in the Severance Agreement) or (ii) due
to your death or Disability (as defined in the Severance Agreement).

“RSU Amount” means a cash amount equal to the product of (i) the Fair Market
Value (as defined in the Equity Plan) of a Share on the date of the termination
of your employment, multiplied by (ii) the net number of Shares in respect of
RSUs delivered pursuant to this letter (subject to equitable adjustment in the
event of a Share Change (as defined in the Equity Plan)) that would not have
vested prior to or on the date of termination of your employment if not for the
accelerated vesting and settlement contemplated hereby. For purposes of the
preceding sentence, Shares delivered hereunder shall be determined on an
award-by-award net basis, such that the amount that would not have vested shall
with respect to a particular award mean the net Shares after tax withholding
delivered hereunder in respect of such tranche.

 

2



--------------------------------------------------------------------------------

“Severance Agreement” means the Severance Agreement, dated as of October 12,
2015, between you and the Company.

“Share” has the meaning set forth in the Equity Plan.

This letter shall be governed by, and construed in accordance with, the laws of
the State of Delaware without reference to its conflict of law rules.

In order to be eligible to receive the benefits contemplated by this letter, it
is important that you sign this letter and return it to John Stacey as soon as
practicable.

 

Sincerely, By:   /s/ John Stacey  

 

 

Name:  

  John Stacey  

Title:    

  Executive Vice President and Chief Human Resources Officer

Accepted and Acknowledged as of

this 16th day of December, 2016:

/s/ Sandra E. Rowland                    

Sandra E. Rowland

 

3